TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00573-CV




                                      In the Matter of J. C.




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. J-22,337, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant J. C. has notified the Court that he no longer desires to pursue his appeal

by filing his “Withdrawal of Notice of Appeal.” Accordingly, we dismiss the appeal. See Tex. R.

App. P. 42.2(a).




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed: March 17, 2005